Exhibit 10.1

WYETH

DIRECTORS’ DEFERRAL PLAN

(as amended to June 22, 2006)

SECTION 1. ESTABLISHMENT OF THE PLAN

Effective May 1, 1997, there is hereby established a plan whereby Directors of
the Company who are not current employees of the Company may voluntarily defer
compensation (the “Deferred Compensation” portion of the Plan), and may share in
the long-term growth of the Company (the “Deferred Stock” portion of the Plan).
Prior to May 1, 1997, the Company maintained the Deferred Compensation portion
of the Plan as a separate plan, The American Home Products Corporation Nonfunded
Deferred Compensation Plan for Directors (the “Prior Plan”). The Plan is deemed
to consist, in part, of the amounts held under the Prior Plan and any election
made by a Director under the Prior Plan, unless and until amended by the
Director in accordance with this Plan, shall remain in effect under this Plan.

SECTION 2. DEFINITIONS

When used in the Plan, the following terms shall have the definitions set forth
in this Section 2:

2.1 409A Accounts. The term “409A Accounts” means the portion of a Participant’s
Accounts attributable to the Deferred Amounts (and the earnings thereon) that
are not both earned and vested (for purposes of Section 409A) as of December 31,
2004.

2.2 Affiliate. The term “Affiliate” means any corporation that is in the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Company, any trade or business that is under common control with
the Company (within the meaning of Section 414(c) of the Code), any affiliated
service group (within the meaning of Section 414(m) of the Code) of which the
Company is a part and any other entity required to be aggregated with the
Company pursuant to Section 414(o) of the Code.



--------------------------------------------------------------------------------

2.3 Average Closing Price. The term “Average Closing Price” means the average
closing market price of the Shares on the Consolidated Transaction Reporting
System for the New York Stock Exchange for the last five (5) consecutive trading
days on which at least one sale of Shares took place on such System up to and
including the day prior to the date of determination (i.e., Deferral Allocation
Date or Dividend Allocation Date).

2.4 Beneficiary. The term “Beneficiary” means the beneficiary or beneficiaries
(including any contingent beneficiary or beneficiaries) designated by the
Participant pursuant to Section 7.3 hereof.

2.5 Board of Directors. The term “Board of Directors” means the Board of
Directors of the Company.

2.6 Code. The term “Code” means the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.

2.7 Company. The terms “Company” or “Wyeth” mean Wyeth, a Delaware corporation
(as successor to American Home Products Corporation).

2.8 Company Credit. The term “Company Credit” means an amount computed and
credited to a Participant’s Deferred Compensation Account, as described in
Section 6.3, at an annual rate equal to ten percent (10%) compounded quarterly.
Effective as of December 20, 2004, Company Credit for a particular calendar year
shall mean 120% of the long-term applicable federal rate, with quarterly
compounding, for the month of January of such calendar year, as published under
Section 1274(d) of the Code for such year.

2.9 Compensation. The term “Compensation” means the retainer and the aggregate
of all fees for service and attendance at Board of Director and committee
meetings to which a Director is entitled for services rendered to the Company as
a Director.

2.10 Deferral Allocation Date. The term “Deferral Allocation Date” means the
third Monday of any month, or if Shares are not traded on the New York Stock
Exchange on such third

 

2



--------------------------------------------------------------------------------

Monday of the month, the last day before the third Monday of the month on which
Shares are traded on the New York Stock Exchange, that follows the date on which
an amount deferred under the Plan would have been paid in cash if a deferral
election had not been made hereunder.

2.11 Deferred Amount. The term “Deferred Amount” means the amount of
Compensation that a Deferred Compensation Participant elects to defer in
accordance with Section 4 hereof.

2.12 Deferred Compensation Account. The term “Deferred Compensation Account”
means the account described in Section 6.1.

2.13 Deferred Compensation Participant. The term “Deferred Compensation
Participant” means a Director who is not a current employee of the Company and
who has currently or previously elected to defer all or part of his/her
Compensation pursuant to the Prior Plan or in accordance with Section 4 of this
Plan, and for whom a Deferred Compensation Account is currently maintained.

2.14 Deferred Stock Participant. The term “Deferred Stock Participant” means a
Director who is not a current employee of the Company and who becomes a
Participant in the Plan in accordance with Section 3 hereof.

2.15 Director. The term “Director” means each member of the Board of Directors.

2.16 Disability. The term “Disability” means the complete and permanent
inability of an individual, by reason of illness or accident, to perform the
individual’s duties as a Director. The determination whether a Director has
suffered a Disability shall be made by the Board of Directors based upon such
evidence as it deems appropriate.

2.17 Dividend Allocation Date. The term “Dividend Allocation Date” means the
first Monday that (a) follows a Dividend Payment Date and (b) is the third
Monday of a month.

 

3



--------------------------------------------------------------------------------

2.18 Dividend Payment Date. The term “Dividend Payment Date” means the date as
of which the Company pays a cash dividend on Shares.

2.19 Dividend Record Date. The term “Dividend Record Date” means, with respect
to any Dividend Payment Date, the date established by the Board of Directors as
the record date for determining shareholders entitled to receive payment of the
dividend on such Dividend Payment Date.

2.20 Individual Accounts. The term “Individual Accounts” or “Accounts” means the
separate Deferred Compensation Account and Share Accounts, described in
Section 6 hereof, which are established under the Plan for each Participant.
When used in the singular, the term shall refer to one of these accounts, as the
context requires.

2.21 Grandfathered Accounts. The term “Grandfathered Accounts” means the portion
of a Participant’s Accounts attributable to the Deferred Amounts (and the
earnings thereon) that are both earned and vested as of December 31, 2004.

2.22 Notice 2005-1. The term “Notice 2005-1” means Notice 2005-1 promulgated by
the U.S. Treasury Department and the Internal Revenue Service, as amended by the
proposed Treasury Regulations promulgated under Section 409A.

2.23 Participant. The term “Participant” means a Director who is a Deferred
Stock Participant, a Deferred Compensation Participant, or both, as the case may
be.

2.24 Plan. The term “Plan” means the Wyeth Directors’ Deferral Plan, as set
forth herein and as it may be amended from time to time.

2.25 Prior Plan. The term “Prior Plan” has the meaning set forth in Section 1
hereof.

2.26 Section 409A. The term “Section 409A” means Section 409A of the Code.

 

4



--------------------------------------------------------------------------------

2.27 Section 409A Disability. The term “Section 409A Disability” means
“disability” within the meaning of Section 409A.

2.28 Share. The term “Share” means a share of Common Stock, par value
$.33 1/3 per share, of the Company.

2.29 Share Accounts. The term “Share Accounts” means a Participant’s Vested
Share Account and Unvested Share Account.

2.30 Share Equivalents. The term “Share Equivalents” means bookkeeping entries
credited to a Participant’s Share Accounts and denominated in Shares.

2.31 Unvested Share Account. The term “Unvested Share Account” means an account
consisting of amounts transferred under Section 5.4 for which the vesting
requirements of Section 5.5(ii) have not been satisfied, and which are
denominated in Share Equivalents as described in Section 6.2.

2.32 Vested Share Account. The term “Vested Share Account” means an account
consisting of amounts transferred under Section 5.4 for which the vesting
requirements of Section 5.5(ii) have been satisfied together with amounts
deferred hereunder, and which are denominated in Share Equivalents as described
in Section 6.2, and including any amounts previously maintained in a
Participant’s Unvested Share Account which are transferred to such account
following satisfaction of the vesting requirements described in Section 5.5(ii)
and any cash accruing interest pending the next Quarterly Deferral Allocation
Date (as hereinafter defined).

2.33 Year of Service. The term “Year of Service” means each full year and any
partial year an individual served as a Director. For this purpose a “year” is
the twelve-month period commencing with the first day of the individual’s
service as a Director of the Company both before and after the effective date of
the Plan.

 

5



--------------------------------------------------------------------------------

SECTION 3. DEFERRED STOCK PARTICIPANT

Each person who as of the effective date of this Plan is currently serving or
who is hereafter elected or appointed to serve as a Director, as the case may
be, who is not an employee of the Company, and who elects to become a
Participant by making a deferral under Section 5.2, or for whom a transfer is
made under Section 5.4, shall become a Deferred Stock Participant. A Deferred
Stock Participant shall cease to participate in the Plan with respect to future
compensation when the Participant ceases to be a Director. For purposes of the
Plan, a Director shall be deemed to cease to be a Deferred Stock Participant
with respect to future compensation on the first day of the month next following
the month in which he/she last serves as a Director.

SECTION 4. DEFERRED COMPENSATION PARTICIPANT

Prior to the beginning of any calendar year, any Director who is not an employee
of the Company may defer the receipt of Compensation to be earned by the
Director during such calendar year by filing with the Company a written election
that:

(i) defers payment of a designated amount (of One Thousand Dollars ($1,000) or
more) or a percentage of his/her Compensation for services attributable to such
calendar year (the “Deferred Amount”);

(ii) specifies the payment option selected by the Participant pursuant to
Section 7.2 hereof for such Deferred Amount; and

(iii) specifies the options selected by the Participant pursuant to Section 5
hereof for such Deferred Amount.

The amount deferred may not exceed the Director’s Compensation for the period of
deferral. Notwithstanding the foregoing, any individual who is not an employee
of the Company, and who is newly elected or appointed to serve as a Director
may, not later than thirty (30) days after the earlier of (i) the date his/her
election or appointment as a Director becomes effective, and (ii) the date the
Director first becomes eligible to participate in any arrangement for Directors

 

6



--------------------------------------------------------------------------------

sponsored by the Company or an Affiliate that is an “account balance plan” as
such term is defined for purposes of Section 409A (the “Initial Election
Period”), elect in accordance with the preceding provisions of this Section 4,
to defer the receipt of Compensation earned during the portion of the current
calendar year that follows the last day of the 30-day election period described
above. Any elections made pursuant to this Section 4 shall be irrevocable (i) on
the last day of the calendar year immediately preceding the calendar year as to
which the election applies, or (ii) on the last day of the Initial Election
Period, as applicable. If a Participant fails to cancel an election under this
Section 4 with respect to his/her Deferred Amount for a future calendar year,
the Participant’s current election shall remain in effect for such entire future
calendar year. A Participant may thereafter make a new election with regard to a
future calendar year in accordance with the first paragraph of this Section 4 or
cancel an election with regard to a future calendar year, provided that such
election or cancellation is made on or prior to December 31 of the calendar year
preceding such future calendar year. A Participant shall not be permitted to
change or cancel an election with regard to a particular calendar year on or
after January 1 of such calendar year.

SECTION 5. FORM OF DEFERRED COMPENSATION CREDITS

5.1 Deferred Compensation Account. Except with respect to the deferral of
Compensation for a year in which a Deferred Compensation Participant elects to
have all or a percentage of the Deferred Amount credited in Shares in accordance
with Section 5.2 hereof, the Deferred Amount shall be denominated in U.S.
dollars and credited to the Participant’s Deferred Compensation Account pursuant
to Section 6.1 hereof.

5.2 Shares. Prior to the beginning of any calendar year, a Deferred Compensation
Participant may elect, by filing a written election with the Board of Directors,
to have all or a percentage of the Deferred Amount for the calendar year
credited in Share Equivalents and allocated to the Participant’s Vested Share
Account pursuant to Section 6.2 hereof. Any elections made pursuant to this
Section 5.2 shall be irrevocable on the last day of the calendar year
immediately preceding the calendar year as to which the election applies. If a
Participant fails to discontinue an election under this Section 5 with respect
to his/her Deferred Amount for a future period, his/her current election shall
remain in effect, provided, however, that the Participant may thereafter make a
new election with regard to a future calendar year at any time.

 

7



--------------------------------------------------------------------------------

5.3 Transfer of Deferred Compensation Account Balance to Share Account. Prior to
the effective date of the Plan, a Deferred Compensation Participant may elect to
have all or a portion of his/her final credited account balance in the Prior
Plan (i.e., the balance as of April 30, 1997) converted to Share Equivalents and
credited to the Participant’s Vested Share Account. Such conversion shall take
place as of May 1, 1997, based on the Average Closing Price as of May 1, 1997.

5.4 Transfer of Present Value of Accrued Benefits Under Retirement Plan to Share
Account. Prior to the effective date of the Plan, a Deferred Compensation
Participant shall have allocated to his/her Unvested Share Account, or if a
Participant has satisfied the vesting requirements set forth in Section 5.5(ii)
hereof, to his/her Vested Share Account, the number of Share Equivalents
(maintained in fractions and rounded to three (3) decimal places) having a
market value (calculated as set forth below) equal to the actuarial present
value as of May 1, 1997, of the amount that would have been due to such
Participant under the American Home Products Corporation Retirement Plan for
Outside Directors at the time of his/her earliest retirement date assuming that
the Participant has then satisfied the vesting requirements thereunder. Such
actuarial present value calculation shall be performed by the Company in its
discretion and shall be converted to Share Equivalents and credited to the
Participant’s Unvested or Vested Share Account, as the case may be. Such
conversion shall take place as of May 1, 1997, based on the Average Closing
Price as of that date.

5.5 Vesting of Unvested Share Account.

(i) All amounts transferred pursuant to Section 5.4 shall be maintained in a
Vested Share Account to the extent vested at the time of transfer. All amounts
which are not vested will be held in an Unvested Share Account until the
Participant shall have satisfied the vesting requirements set forth in
Section 5.5(ii), at which time such amounts in the Participant’s Unvested Share
Account shall be transferred from such Unvested Share Account and shall become a
part of or be added to the Participant’s Vested Share Account.

(ii) A Participant shall have satisfied the vesting requirements upon completion
of at least ten (10) Years of Service and attainment of age sixty-five (65),
provided,

 

8



--------------------------------------------------------------------------------

however, that a Participant who ceases to be a Director prior to attainment of
age sixty-five (65) with at least ten (10) Years of Service shall be deemed to
have satisfied the vesting requirements upon the first to occur of
(1) attainment of age sixty-five (65), (2) death, or (3) Disability.

SECTION 6. INDIVIDUAL ACCOUNTS

The Company shall maintain Individual Accounts for Participants, as follows:

6.1 Deferred Compensation Account. The Company shall maintain a Deferred
Compensation Account in the name of each Deferred Compensation Participant with
respect to any amounts deferred under the Plan which the Deferred Compensation
Participant does not elect to have credited in Share Equivalents pursuant to
Section 5.2 or 5.3 hereof. The portion of a Participant’s Deferred Compensation
Account attributable to amounts deferred under the Plan that were earned and
vested (for purposes of Section 409A) as of December 31, 2004 shall be
separately accounted for. The opening balance of each Participant’s Deferred
Compensation Account on the effective date of this Plan shall be equal to the
closing balance on the immediately preceding date of the corresponding account
maintained on the Participant’s behalf under the Prior Plan, if any, less any
portion of such account converted to Share Equivalents and allocated to the
Participant’s Vested Share Account pursuant to Section 5.3 hereof. The Deferred
Compensation Account shall be denominated in U.S. dollars, rounded to the
nearest whole cent. A Deferred Amount allocated to a Deferred Compensation
Account pursuant to Section 5.1 hereof shall be credited to the Deferred
Compensation Account as of the Deferral Allocation Date.

6.2 Share Accounts. The Company shall maintain Share Accounts consisting of
(i) a Vested Share Account and (ii) an Unvested Share Account. The portion of a
Participant’s Share Accounts attributable to amounts deferred under the Plan
that were earned and vested (for purposes of Section 409A) as of December 31,
2004 shall be separately accounted for. The Share Accounts shall be denominated
in Share Equivalents, and shall be maintained in fractions rounded to three
(3) decimal places. Share Equivalents allocated to a Deferred Stock
Participant’s Vested Share Account in accordance with the Participant’s election
under Section 5.2 hereof, shall be credited to the Participant’s Vested Share
Account as of the Deferral Allocation Date next occurring in

 

9



--------------------------------------------------------------------------------

January, April, July or October (each a “Quarterly Deferral Allocation Date”),
provided that a Deferred Amount so credited shall be credited with deemed
interest at the Company Credit rate calculated in accordance with Section 6.3
from the actual Deferral Allocation Date, if different, until the day preceding
the next Quarterly Deferral Allocation Date. Share Equivalents and, if
necessary, fractional Share Equivalents, shall be credited to a Participant’s
Vested Share Account based on the Average Closing Price at the Deferral
Allocation Date.

6.3 Accrual of Company Credit. The Treasurer of the Company shall determine the
annual rate of Company Credit in January of each calendar year. This rate as so
determined shall be effective for the then current calendar year. The Company
Credit shall be compounded and credited to each Deferred Compensation Account as
of the last day of each calendar quarter for each month (or part thereof) that
the Participant serves as a Director during such calendar year. If a Participant
elects the payment option under either Section 7.2(i)(b) or Section 7.2(i)(c)
below, the Company Credit shall continue to be credited to the Participant’s
account until distributed.

6.4 Cash Dividends. Cash dividends paid on Shares shall be deemed to have been
paid on the Share Equivalents allocated to each Participant’s Share Accounts and
shall be treated as if the allocated Share Equivalents were actual Shares issued
and outstanding on the Dividend Record Date. An amount equal to the amount of
such dividends shall be credited in Share Equivalents to each Share Account as
of each Dividend Allocation Date based on the Average Closing Price at the
Dividend Allocation Date.

6.5 Capital Adjustments. The number of Share Equivalents allocated to Share
Accounts shall be adjusted by the Board of Directors, as it deems appropriate,
to reflect stock dividends, stock splits, reclassifications, spinoffs, and other
extraordinary distributions, as if those Share Equivalents were actual Shares.

6.6 Account Statements. Within a reasonable time following the end of each
calendar year, the Company shall provide an annual statement to each
Participant. The annual statement for each Participant shall report the number
of Share Equivalents credited to each of the Participant’s Share Accounts
(together with the dollar amount of any cash accruing interest pending the next
Quarterly Deferral Allocation Date) and shall report the dollar amount credited
to the Participant’s Deferred Compensation Account as of December 31 of that
year.

 

10



--------------------------------------------------------------------------------

SECTION 7. PAYMENT PROVISIONS

7.1 Method of Payment. All payments to a Participant (or to a Participant’s
Beneficiary or estate, as the case may be) with respect to the Participant’s
Deferred Compensation Account and Vested Share Account shall be paid in cash
only, with Share Equivalents valued as set forth in Section 7.2 below.

7.2 Payment Options

(i) At the time each Director elects to make a deferral or, for Participants who
are Directors on May 1, 1997, prior to the effective date of the Plan, the
Participant shall select a payment option with respect to the payment of the
Participant’s Individual Accounts from the following payment options:

(a) a lump sum paid on the first business day of the calendar quarter following
the calendar quarter in which the Participant ceases to be a Director;

(b) payments in substantially equal annual installments over a period of between
two (2) to ten (10) years, as elected by the Participant at the time he/she
makes his/her election under this paragraph (i)(b), commencing in January of the
calendar year following the calendar year during which the Participant ceases to
be a Director, with Share Equivalents in the Participant’s Vested Share Account
treated as described in paragraph (iii) below; or

(c) payments in annual installments over a period of between two (2) to ten
(10) years as elected by the Participant at the time he/she makes his/her
election under this paragraph (i)(c), commencing in January of the calendar year
following the calendar year during which the Participant ceases to be a
Director, with Share Equivalents in the Participant’s Vested Share Account
treated as described in paragraph (iv) below.

 

11



--------------------------------------------------------------------------------

(ii) If the payment option described in paragraph (i)(a) above has been elected,
the amount of the lump sum with respect to the Participant’s Deferred
Compensation Account shall be equal to the amount credited to the Participant’s
Deferred Compensation Account as of the last business day of the calendar
quarter preceding the date of payment, and the amount of the lump sum with
respect to the Participant’s Vested Share Account shall be equal to the Average
Closing Price as of last business day of the calendar quarter preceding the date
of payments multiplied by the number of Share Equivalents credited to the
Participant’s Vested Share Account as of such date plus any cash accruing
interest pending the next Quarterly Deferral Allocation Date.

(iii) If the payment option described in paragraph (i)(b) above has been
elected, the value of the Participant’s Vested Share Account shall be added to
the amount in such Participant’s Deferred Compensation Account based on the
Average Closing Price at the date of the first payment and the amount of each
installment with respect to the Participant’s Deferred Compensation Account
(including the amount transferred from the Participant’s Vested Share Account
and any cash accruing interest pending the next Quarterly Deferral Allocation
Date) shall be paid annually, in substantially equal installment amounts. The
determination of the amount of substantially equal installment payments shall be
a fixed annuity computation determined based on the amount of the Participant’s
Deferred Compensation Account (including the amount transferred from the
Participant’s Vested Share Account) at the time of the first payment, the annual
rate of the Company Credit at that time and the number of installments selected,
assuming compounding of the Company Credit on a quarterly basis.

(iv) If the payment option described in paragraph (i)(c) above has been elected,
the amount of each installment with respect to the Participant’s Deferred
Compensation Account and Vested Share Account (and any cash accruing interest
pending the next Quarterly Deferral Allocation Date) shall be paid annually, in
installment amounts. The amount to be distributed annually with respect to Share
Equivalents shall be computed by

 

12



--------------------------------------------------------------------------------

dividing the number of Share Equivalents in the Participant’s Vested Share
Account by the number of installment payments selected, with the resulting
number of Share Equivalents paid in cash, based on the Average Closing Price as
of the December 31 preceding each date of payment. Any additional amounts in
respect of Share Equivalents relating to dividend equivalents during the
duration of installment payments shall be included with and paid as part of the
last installment.

(v) If the Participant fails to elect a payment option, the amount credited to
the Participant’s Deferred Compensation Account and Vested Share Account shall
be distributed in a lump sum in accordance with the payment option described in
paragraph (i)(a) and paragraph (ii) above. If, at the time a Participant ceases
to be a Director, the amount credited to a Participant’s Deferred Compensation
Account and the value of Share Equivalents credited to a Participant’s Share
Accounts is less than $25,000 in the aggregate, the Board of Directors shall pay
out the amount credited to such Account in a lump sum in accordance with
paragraph (i)(a) and paragraph (ii) above.

(vi) Notwithstanding the foregoing, any amounts in a Participant’s Unvested
Share Account at the time the Participant ceases to be a Director shall be
forfeited if the Participant has not completed at least ten (10) Years of
Service. In addition, if the Participant has completed at least ten (10) Years
of Service as of the time the Participant ceases to be a Director, the amounts
in the Participant’s (a) 409A Accounts attributable to his Unvested Share
Account shall be paid to the Participant in the manner selected in paragraph
(i)(a), (i)(b), or (i)(c) above (x) on the date the Participant ceases to be a
Director if such termination of status as a Director is a result of Disability
or (y) if the Director ceases to be a Director for any other reason, on the
first to occur of (1) attainment of age sixty-five (65), or (2) Section 409A
Disability, and (b) Grandfathered Accounts attributable to his Unvested Share
Account, shall be paid on the first to occur of (1) attainment of age 65 and
(2) Disability. If the payment option described in paragraph (i)(a) above has
been selected, the value of such Unvested Share Account shall be determined
based on the Average Closing Price as of the December 31 preceding the date of
payment, and thereafter shall be treated as if it were part of the Participant’s
Deferred Compensation Account. If

 

13



--------------------------------------------------------------------------------

the payment option described in paragraph (i)(b) above has been selected,
payment shall be made in accordance with Section 7.2(iii). If the payment option
in paragraph (i)(c) above has been selected, payment shall be made in accordance
with Section 7.2(iv). Notwithstanding the foregoing, any benefits in the
Unvested Share Account at the date of a Participant’s death shall be paid to the
Participant’s Beneficiary or estate, as the case may be, in accordance with
Section 7.3.

7.3 Payment Upon Death. Notwithstanding any other provision of the Plan to the
contrary, on the first business day of the month following the date of death of
a Participant, the amount credited to the Participant’s Deferred Compensation
Account and all of the Share Equivalents credited to the Participant’s Share
Accounts shall be paid by the Company in a lump sum to the Participant’s
Beneficiary. For purposes of this Section 7.3, the amount credited to the
Participant’s Deferred Compensation Account, and the number and value of Share
Equivalents credited to the Participant’s Share Accounts, shall be determined as
of the date of payment using the Average Closing Price. A Participant may
designate a Beneficiary, in writing, in a form acceptable to the Board of
Directors. A Participant may revoke a prior designation of a Beneficiary and may
also designate a new Beneficiary without the consent of the previously
designated Beneficiary, provided, however, that such revocation and new
designation (if any) are in writing, in a form acceptable to the Board of
Directors, and filed with the Board of Directors before the Participant’s death.
If the Participant does not designate a Beneficiary, or if no designated
Beneficiary survives the Participant, any amount not distributed to the
Participant during the Participant’s life shall be paid to the Participant’s
estate in a lump sum in accordance with this Section 7.3.

7.4 Payment on Unforeseeable Emergency. The Board of Directors may, in its sole
discretion, direct payment to a Participant of all or of any portion of the
vested portion of a Participant’s Accounts, notwithstanding an election of a
payment option under Section 7.2 above, at any time that the Board of Directors
determines that such Participant has an unforeseeable emergency. With respect to
that portion of the Participant’s Grandfathered Accounts, “unforeseeable
emergency” means severe financial hardship to the Participant resulting from a
sudden and unexpected illness or accident of the Participant or of a dependent
of the Participant,

 

14



--------------------------------------------------------------------------------

loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. With respect to a Participant’s 409A
Accounts, “unforeseeable emergency” means “unforeseeable emergency” within the
meaning of Section 409A. Notwithstanding the foregoing to the contrary, payments
under this Section 7.4 shall be permitted in the event of an unforeseeable
emergency (i) with respect to the Grandfathered Accounts, only to the extent
reasonably necessary to meet the emergency and (ii) with respect to the 409A
Accounts, only if the emergency cannot be relieved through reimbursement from
insurance or otherwise, by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship
to the Participant or by cessation of deferrals by the Participant in the Plan.

SECTION 8. OWNERSHIP OF SHARES

A Participant shall have no rights as a shareholder of the Company with respect
to any Shares represented by the Share Equivalents described hereunder.

SECTION 9. PROHIBITION AGAINST TRANSFER

The right of a Participant to receive payments under the Plan may not be
transferred except by will or applicable laws of descent and distribution. A
Participant may not assign, sell, pledge, or otherwise transfer amounts to which
he/she is entitled hereunder prior to payment thereof to the Participant.

SECTION 10. GENERAL PROVISIONS

10.1 Director’s Rights Unsecured. The Plan is unfunded. The right of any
Participant to receive payments of cash under the provisions of the Plan shall
be an unsecured claim against the general assets of the Company.

10.2 Administration. Except as otherwise provided in the Plan, the Plan shall be
administered by the Board of Directors, which shall have the authority to adopt
rules and regulations for carrying out the Plan, and which shall interpret,
construe, and implement the

 

15



--------------------------------------------------------------------------------

provisions of the Plan. This Plan is intended to comply with Section 16 of the
Securities Exchange Act of 1934, as amended (the “Act”) and the rules
promulgated thereunder. Any election by a Participant which would be in
violation of the Act or the rules thereunder causing short-swing liability shall
be deemed ineffective under the Plan, and such election shall be deemed to be
null and void.

10.3 Legal Opinions. The Board of Directors may consult with legal counsel, who
may be counsel for the Company or other counsel, with respect to its obligations
and duties under the Plan, or with respect to any action, proceeding, or any
questions of law, and shall not be liable with respect to any good faith action
taken, or omitted, by it pursuant to the advice of such counsel.

10.4 Liability. Any decision made or action taken by the Board of Directors, or
any employee of the Company or any of its subsidiaries, arising out of or in
connection with the construction, administration, interpretation, or effect of
the Plan, shall be absolutely discretionary, and shall be conclusive and binding
on all parties. Neither the Board of Directors nor any employee of the Company
or any of its subsidiaries shall be liable for any act or action hereunder,
whether of omission or commission, by any other member or employee or by any
agent to whom duties in connection with the administration of the Plan have been
delegated or, except in circumstances involving bad faith, for anything done or
omitted to be done.

10.5 Withholding. The Company shall have the right to deduct from all payments
hereunder any taxes required by law to be withheld from such payments. The
recipients of such payments shall bear all taxes on amounts paid under the Plan
to the extent that no taxes are withheld thereon, irrespective of whether
withholding is required.

10.6 Legal Holidays. If any day on (or on or before) which action under the Plan
must be taken falls on a Saturday, Sunday, or legal holiday, such action may be
taken on (or on or before) the next succeeding day that is not a Saturday,
Sunday, or legal holiday; provided, however, that this Section 10.6 shall not
permit any action that must be taken in one calendar year to be taken in any
subsequent calendar year.

 

16



--------------------------------------------------------------------------------

10.7 Severability. In the event any provision of the Plan shall be held or
determined to be illegal or invalid for any reason or it is determined that any
provision of the Plan would cause any Participant to be in constructive receipt
for federal or state income tax purposes of any portion of his or her Accounts,
then such provision will be considered null and void and the Plan shall be
construed and enforced as if the provision had not been included in the Plan as
of the date such provision was determined to be illegal, invalid or to have the
potential to cause the Participant to be in constructive receipt of a portion of
his or her Accounts.

10.8 Right of the Company to Amend or Modify Participant Elections.
Notwithstanding anything in the Plan to the contrary, the Board of Directors
reserves the right to amend, modify, cancel or rescind any Participant election
or other action taken under the Plan by a Participant with respect to such
Participant’s Accounts in the event the Board of Directors determines that such
election or other action is or would be prohibited by any applicable law or that
such election or other action would cause any Participant to be in constructive
receipt for federal or state income tax purposes of any portion of his or her
Accounts under any such law.

10.9 Application of Notice 2005-1.

(i) All Participant elections made through December 31, 2006 regarding
distribution of the Participant’s 409A Accounts shall be pursuant to Q&A 19(c)
of Notice 2005-1, as amended by the preamble to the proposed Treasury
Regulations under Section 409A, issued on September 29, 2005.

(ii) To the extent that any Participant receives in 2005 a distribution of all,
or any portion of, the balance in the Participant’s 409A Accounts, such
distribution shall be deemed a termination of such Participant’s participation
in the Plan with respect to all or such portion of the Participant’s 409A
Accounts, in accordance with Q&A 20(a) of Notice 2005-1.

 

17



--------------------------------------------------------------------------------

SECTION 11. AMENDMENT, SUSPENSION, AND TERMINATION

The Board of Directors shall have the right at any time, and for any reason, to
amend, suspend, or terminate the Plan, provided, however, that no amendment,
suspension, or termination shall reduce the number of Share Equivalents or the
cash balance in an Individual Account. The termination of the Plan shall not
result in any acceleration of the payment of the balance of any Participant’s
409A Accounts, unless (i) all arrangements sponsored by the Company that would
be aggregated with the Plan under Section 409A if the same Participant
participated in all such arrangements are terminated, (ii) no payments other
than payments that would be payable under the terms of such arrangements if the
termination had not occurred are made within 12 months of the termination of
such arrangements, (iii) all payments are made within 24 months of the
termination of the arrangements and (iv) the Company does not adopt a new
arrangement that would be aggregated with the Plan under Section 409A if the
same Participant participated in both arrangements, at any time within the five
years following the date of Plan termination.

SECTION 12. APPLICABLE LAW

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware, except to the extent that such laws are preempted by federal
law.

SECTION 13. EFFECTIVE DATE

The effective date of this Plan is May 1, 1997. Nothing herein shall invalidate
or adversely affect any previous election, designation, deferral, or accrual in
accordance with the terms of the Prior Plan that were in effect prior to the
effective date of this Plan.

SECTION 14. CHANGE IN CONTROL

Upon the occurrence of a Change in Control, all Accounts under the Plan that are
not fully vested as of the date of such occurrence (and which have not
previously been forfeited) will become fully vested. Notwithstanding any prior
election by a Participant to the contrary, at any time following a Change in
Control a Participant may elect to accelerate any or all payments from

 

18



--------------------------------------------------------------------------------

such Participant’s Grandfathered Accounts due under the Plan to a single sum
payment to be made on a date at least twelve (12) months subsequent to such
election, provided, however, that such election may be made for an immediate
single sum payment, in which six percent (6%) of the amount of the accelerated
payment shall be permanently forfeited to the Company. Notwithstanding any prior
election by a Participant to the contrary, a Participant’s 409A Accounts shall
be paid to such Participant at the time of the Change in Control in a lump sum
if such Change of Control transaction is also a “change in control event” for
purposes of Section 409A. For purposes of this provision, a Change in Control
will be deemed to have occurred if:

(i) any person or persons acting in concert (excluding Company benefit plans)
becomes the beneficial owner of securities of the Company having at least 20% of
the voting power of the Company’s then outstanding securities (unless the event
causing the 20% threshold to be crossed is an acquisition of voting common
securities directly from the Company); or

(ii) the consummation of any merger or other business combination of the
Company, sale or lease of the Company’s assets or combination of the foregoing
transactions (the “Transactions”) other than a Transaction immediately following
which the shareholders of the Company who owned shares immediately prior to the
Transaction (including any trustee or fiduciary of any Company employee benefit
plan) own, by virtue of their prior ownership of the Company’s shares, at least
65% of the voting power, directly or indirectly, of (a) the surviving
corporation in any such merger or other business combination; (b) the purchaser
or lessee of the Company’s assets; or (c) both the surviving corporation and the
purchaser or lessee in the event of any combination of Transactions; or

(iii) within any 24 month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board of
Directors or the board of directors of a successor to the Company. For this
purpose, any director who was not a director at the beginning of such period
shall be deemed to be an Incumbent Director if such director was elected to the
Board of Directors by, or on the recommendation of or with the approval of, at
least two–thirds of the directors who then qualified as Incumbent Directors (so
long as such director was not nominated by a person who has expressed an intent
to effect a Change in Control or engage in a proxy or other control contest).

 

19



--------------------------------------------------------------------------------

SECTION 15. 409A

To the extent that any payments or benefits provided hereunder are considered
deferred compensation subject to Section 409A, the Company intends for the Plan
to comply with the standards for nonqualified deferred compensation established
by Section 409A (the “409A Standards”). To the extent that any terms of the Plan
would subject Participants to gross income inclusion, interest or an additional
tax pursuant to Section 409A, those terms are to that extent superseded by the
409A Standards.

 

20